DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 and 13-15 are objected to because of the following informalities:  Claim 10 is dependent from itself (“printing agent container of claim 10”). Claims 11 and 13-15 are also objected because they are dependent from claim 10.  
Claims 13-15 may be appropriate to be dependent from claim 12, for purpose of examination the Examiner has examined to claim 10 as being dependent form claim 1, and claims 13-15 as being dependent from claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JP 2011-168002) in view of Asauchi (EP 1389528).
Regarding claims 1, 12, a printing agent container comprising a receptacle (200) having a top wall, a bottom wall opposing such top wall and a sidewall between such top wall and such bottom wall (Figure 2)
An internal volume defined by such receptacle that contains a printing agent, being the printing agent disposed on the bottom surface (Figure 2; Paragraph 0022)
A vibration transducer (210a-f)
Wherein the container is to be mechanically coupled to a carriage (80) and being the vibration transducer to detect a vibration signal induced by the carriage and wherein the container comprises a communication channel to a controller (40), being the controller to receive a container signature from the vibration transducer (Paragraphs 0023-0024, 0027) and to identify a container identification signal associated to the container signature (Paragraphs 0044, 0046)
Asauchi discloses a vibration transducer (17) on one of the side walls of a container (10) (Paragraph 0026; Figure 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 2, wherein the vibration signal induced by the carriage is generated by a printing operation (Paragraphs 0024, 0038, 0044-0046).  Vibration power generation element corresponding the operation of the carriage.
Regarding claims 3, 15, wherein the vibration signal is induced by the carriage through a movement of the carriage (Paragraphs 0024, 0038, 0044-0046).  Vibration power generation element corresponding the operation of the carriage.
Regarding claim 4, Asauchi discloses wherein the container signature comprises an ink level signal (Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 5, Asauchi discloses wherein the controller is to determine an ink level from the container signature (Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 6, wherein the vibration transducer is a strain based transducer (Paragraph 0023)
Regarding claim 7, wherein the communication channel is a wired communication channel (Paragraph 0027)
Regarding claim 8, Asauchi discloses wherein the vibration signal induced by the carriage comprises an acoustic signal (Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 9, Asauchi discloses wherein the container comprises a protruding signature element (18) (Figure 1; Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 10, Asauchi discloses wherein the protruding signature element is an element protruding from the side wall (Figure 1; Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 11, Asauchi discloses wherein the protruding signature element is located within the internal volume (Figure 1; Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge
Regarding claim 13, identifying by the controller a container identification signal from the container signature (Paragraphs 0044-0046)
Regarding claim 14, Asauchi discloses identifying by the controller an ink level of the container from the container signature (Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Asauchi into the device of Noda, for the purpose of detecting the residual level of ink within the ink cartridge

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 20, 2021